DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 16-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev et al. (US 2017/0095667), herein referred to as Yakovlev, in view of Pepin et al. (US 2016/0367813), herein referred to as Pepin.
Regarding claims 1, 18 and 28, Yakovlev discloses a system for providing biphasic stimulation, the system comprising: an electrode; an antenna configured to be inductively coupled to a transmitter (e.g. [0012] receiver operates at MHz frequencies through an inductive link); a capacitor having a first plate and a second plate (e.g. [0344] ac-coupling interface 4210 capacitive coupling, conductive plate 4213 on implantable device housing 4200 with a plate on extension device 4301, pairs of 
Yakovlev discloses the claimed invention except for closing a first switch in a first conductive path between the first plate of the capacitor and the electrode, opening a second switch in a second conductive path between the first plate of the capacitor and a reference terminal, opening a third switch in a third conductive path between the second plate of the capacitor and the electrode, and closing a fourth switch in a fourth conductive path between the second plate of the capacitor and the reference potential, each of the first through fourth switches being distinct from one another, and opening the first switch in the first conductive path between the first plate of the capacitor and the electrode, closing the second switch in the second conductive path between the first plate of the capacitor and the reference terminal, closing the third switch in the third conductive path 
Regarding claims 2, 23 and 26, the modified Yakovlev discloses a receiver coupled to the antenna, the receiver configured to detect a wake-up signal from the antenna and provide the wake-up signal to the power supply to charge the power supply (e.g. [0040] algorithm configured to coordinate activation of one or more antennas to optimize delivery of power to the at least one implantable device).
Regarding claims 3, 24 and 25, the modified Yakovlev discloses wherein the controller is further configured to enable at least one of the first nerve stimulation signal and the second nerve stimulation signal responsive to determining that the wake-up signal includes a unique identifier of the implantable biphasic nerve stimulation device (e.g. [0044] unique identification storing circuitry; [0271] each device can be assigned its own unique identification (ID)…once the device receives an ID that matches its own, it will act based on the data contained in the packet).
Regarding claim 6, the modified Yakovlev discloses wherein the capacitor, the plurality of switches, and the controller are contained within an application-specific integrated circuit (ASIC) (e.g. [0347] flexible or rigid PCB substrate 4202 can be used to mount electronic components 4241 such as ASIC).
Regarding claims 7 and 8, the modified Yakovlev discloses the claimed invention but does not disclose expressly wherein the ASIC has a dimension of 300 µm or less, or wherein the ASIC is configured to operate on 500 mV or less. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Yakovlev with wherein the ASIC has a dimension of 300 µm or less, or wherein the ASIC is configured to operate on 500 mV or less, because Applicant has not disclosed that wherein the ASIC has a dimension of 300 µm or less, or wherein the ASIC is configured to operate on 500 mV or less provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with ASIC as taught by Yakovlev, because it provides control over system function and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Yakovlev. Therefore, it would have been an obvious matter of design choice to modify Yakovlev to obtain the invention as specified in the claims.
Regarding claim 9, the modified Yakovlev discloses wherein the power supply comprises a storage capacitor (e.g. [0013] energy storage components such as capacitors).
Regarding claim 10, the modified Yakovlev discloses wherein the first nerve stimulation signal and the second nerve stimulation signal have different magnitudes (e.g. [0351] any net difference in charge transfer between the two phases cause a voltage to build up across the capacitor, this voltage may ultimately cause the larger magnitude phase to go into compliance limit and thus achieves charge balance).
Regarding claim 11, the modified Yakovlev discloses wherein the housing is constructed from biocompatible materials (e.g. [0220] structures which are not implemented on flexible substrates can still be made softer by coating them with softer biocompatible materials such as silicone prior to implantation).
Regarding claim 12, the modified Yakovlev discloses wherein the housing is hermetically sealed (e.g. [0098] implantable device may comprise a sealed (e.g. hermetically sealed) enclosure).
Regarding claim 13, the modified Yakovlev discloses further comprising a voltage regulator coupled to the power supply, the voltage regulator being configured to provide electrical power to the power supply to charge the power supply (e.g. Fig. 82 and [0197] regulated electrode bias-voltage for safe neural stimulation).
Regarding claims 16 and 27, the modified Yakovlev discloses wherein the controller is further configured to control the switching device to switchably connect the backscatter load to the antenna to output, by the antenna, one or more commands to the transmitter (e.g. [0086] multiple antennas can be configured to relay received commands from one or more controllers to one or more implantable devices or to controllers while powering one or more implantable devices; [0241] backscattering signal transmitted by the external devices to the implantable devices by modulating load on the implant antenna; [0305] external device antennas can operate in coordination can operate as communication relays (e.g. relay received commands from the controller to the devices)).
Regarding claim 17, the modified Yakovlev discloses wherein the controller being configured to control the switching device includes controlling the switching device to switchably connect the backscatter load to the antenna to modulate a load coupled to the antenna (e.g. [0241]; [0279] …when backscatter or load modulation is used…).
Regarding claim 19, the modified Yakovlev discloses wherein receiving power from the external power source includes receiving power inductively from the external power source (e.g.[0253]).
Regarding claim 20, the modified Yakovlev discloses wherein charging the capacitor includes: electrically coupling a first plate of the capacitor to a storage capacitor; electrically coupling a .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Pepin, as applied above, in further view of Zdeblick et al. (US 2011/0060392), herein referred to as Zdeblick.
Regarding claim 4, the modified Yakovlev discloses the claimed invention except for wherein the housing is dimensioned to be smaller than or equal to 1 mm3. Zdeblick teaches that it is known to use wherein the housing is dimensioned to be smaller than or equal to 1 mm3 as set forth in [0035] (e.g. microstimulators occupy a volume of 1 mm.sup.3 or less) to have a small form factor to facilitate implantation in the body and minimize unwanted side effects. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with wherein the housing is dimensioned to be smaller than or equal to 1 mm3 as taught by Zdeblick, since such a modification would provide the predictable results of having a small form factor to facilitate implantation in the body and minimize unwanted side effects.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Pepin, as applied above, in further view of Schepis et al. (US 2017/0224989), herein referred to as Schepis.
Regarding claim 5, the modified Yakovlev discloses the claimed invention except for wherein the system is configured to provide biphasic stimulation with a net current density of 50 µA/mm2. Schepis teaches that it is known to use wherein the system is configured to provide biphasic stimulation with a net current density of 50 µA/mm2 as set forth in [0106] (e.g. current density for transcutaneous electrode, less than 70 mA/cm.sup.2 (=7E+8pA/mm2), includes 50 µA/mm2) to apply a customizable amount of stimulation. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with wherein the system is configured to provide biphasic stimulation with a net .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Pepin, as applied above, in further view of Pivonka et al. (US 2017/0001003), herein referred to as Pivonka.
Regarding claim 14, the modified Yakovlev discloses the claimed invention (e.g. Fig. 82 and [0197]) except for wherein the voltage regulator is operable with a supply voltage of 300 mV. Pivonka teaches that it is known to use wherein the voltage regulator is operable with a supply voltage of 300 mV as set forth in [0064] (e.g. implantable device comprised in integrated circuit, consisting of…regulator) and [0133] (e.g. first stage can be configured to output an unregulated voltage of 300 mV (implying supply can be 300 mV)) to operate within the supply voltage. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with wherein the voltage regulator is operable with a supply voltage of 300 mV as taught by Pivonka, since such a modification would provide the predictable results of operate within the supply voltage.
Regarding claim 15, the modified Yakovlev discloses the claimed invention except for wherein the voltage regulator includes a second plurality of switches, and wherein each switch of the second plurality of switches is configured to operate in a subthreshold region. Pivonka teaches that it is known to use wherein the voltage regulator includes a second plurality of switches, and wherein each switch of the second plurality of switches is configured to operate in a subthreshold region as set forth in [0134] (e.g. regulator 234, ensure voltage does not drop below a threshold voltage) and [0135] (e.g. regulator configurations with switch configurations) to track maximum efficiency of regulator output. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yakovlev, with .
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Pepin Fig. 3 (e.g. see switches 228, 230, 218, 226 change between states 2-4, polarity represented at top) and [0049] (e.g. the current driver circuitry 236 and 234 may control the analog front-end circuitry 202 to move through the phases), wherein the motivation to modify Yakovlev with Pepin being to provide biphasic, constant current signals on a single chip and reduce size and complexity of the required interconnections for neural stimulation.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-20 and 23-28 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448. The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE E BANIS/Examiner, Art Unit 3792                                                  
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792